
	
		III
		112th CONGRESS
		1st Session
		S. RES. 65
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Wicker (for himself,
			 Mr. Cardin, and Mr. McCain) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  conviction by the Government of Russia of businessmen Mikhail Khodorkovsky and
		  Platon Lebedev constitutes a politically motivated case of selective arrest and
		  prosecution that flagrantly undermines the rule of law and independence of the
		  judicial system of Russia. 
	
	
		Whereas it has been the long-held position of the United
			 States to support the development of democracy, rule of law, judicial
			 independence, freedom, and respect for human rights in the Russian
			 Federation;
		Whereas, on April 1, 2009, President Barack Obama and
			 President of Russia Dmitry Medvedev issued a joint statement affirming that
			 [i]n our relations with each other, we also seek to be guided by the
			 rule of law, respect for fundamental freedoms and human rights, and tolerance
			 for different views;
		Whereas President Medvedev publicly stated that
			 Russia is a country of legal nihilism and that no
			 European country can boast such a universal disregard for the rule of
			 law and declared his main objective is to achieve independence
			 for the judicial system through significant, maybe even radical
			 changes;
		Whereas two prominent cases of universal disregard
			 for the rule of law in Russia involve the president of the Yukos Oil
			 Company, Mikhail Khodorkovsky, and his partner, Platon Lebedev, who were first
			 convicted and sentenced in May 2005 to serve nine years in a remote penal camp
			 for charges of tax evasion;
		Whereas it is believed that Mr. Khodorkovsky was
			 selectively targeted for prosecution because he supported and financed
			 opposition political parties, among other reasons;
		Whereas authorities in Russia subsequently expropriated
			 Yukos assets and assigned ownership to a state company that is chaired by an
			 official in the Kremlin;
		Whereas courts around the world have described the Yukos
			 proceedings as impartial and have rejected motions from prosecutors in Russia
			 seeking extradition of Yukos officials or materials;
		Whereas, on February 5, 2007, prosecutors in Russia
			 suspiciously brought new charges against Mr. Khodorkovsky and Mr. Lebedev on
			 the eve of their eligibility for parole, accusing them of embezzling the entire
			 Yukos oil production for 6 years (1998 through 2003);
		Whereas, on December 16, 2010, and just days before judge
			 Viktor Danilkin’s verdict, Prime Minister Vladimir Putin publicly called Mr.
			 Khodorkovsky a thief who must sit in jail, and
			 stated that we should presume that Mr. Khodorkovsky's crimes have been
			 proven in court;
		Whereas, on December 27, 2010, Mikhail Khodorkovsky and
			 Platon Lebedev were convicted of embezzlement charges and sentenced to six
			 additional years in prison;
		Whereas the United States Department of State’s 2009
			 Country Report on Human Rights Practices in Russia reported that the
			 arrest, conviction, and subsequent treatment of Khodorkovsky raised concerns
			 about due process and the rule of law, including the independence of
			 courts and that Khodorkovsky was selectively targeted for
			 prosecution because of his political activities and as a warning to other
			 oligarchs against involvement in political or civil society
			 issues;
		Whereas, following the 2010 conviction, the editorial
			 boards of the New York Times, Washington Post, and Wall Street Journal stated
			 respectively that the latest prosecution suggests that Russia’s
			 judiciary is still under Mr. Putin’s thumb and Mr. Medvedev’s talk of reform is
			 just talk,Russia remains the country of Mr. Putin, and
			 the Kremlin again chose to flout the rule of law, the political
			 opposition and human rights;
		Whereas the Senate has consistently voiced concern about
			 the impartial treatment of Mr. Khodorkovsky and Mr. Lebedev at the hands of the
			 Government of Russia;
		Whereas, on December 9, 2003, the Senate unanimously
			 passed S. Res. 258 (108th Congress), calling on the authorities in Russia to
			 dispel growing international concerns that the cases against Mikhail B.
			 Khodorkovsky and other business leaders are politically motivated;
			 and
		Whereas, on November 18, 2005, the Senate unanimously
			 passed S. Res. 322 (109th Congress), expressing the sense that the
			 criminal justice system in Russia has not accorded Mikhail Khodorkovsky and
			 Platon Lebedev fair, transparent, and impartial treatment under the laws of the
			 Russian Federation: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)in cases dealing
			 with perceived threats to authorities, the judiciary of Russia is frequently
			 used as an instrument of the Kremlin and is not truly independent or
			 fair;
			(2)Mikhail
			 Khodorkovsky and Platon Lebedev are political prisoners who have been denied
			 basic due process rights under international law;
			(3)in light of the
			 record of selective prosecution, politicization, and abuse of process involved
			 in their cases, and as a demonstration of Russia's commitment to the rule of
			 law, democracy, and human rights, the 2010 conviction issued by authorities in
			 Russia against Mr. Khodorkovsky and Mr. Lebedev should be overturned;
			 and
			(4)the Government of
			 Russia is encouraged to take these actions to uphold the rule of law,
			 democratic principles, and human rights to further a more positive relationship
			 between the Governments and people of the United States and Russia in a new era
			 of mutual cooperation.
			
